For Immediate Release Contact: Ms. Krista Arkfeld Director of Corporate Communications karkfeld@supertelinc.com Supertel Hospitality Reports 2014 First Quarter Results NORFOLK, NE., May 14, 2014 – Supertel Hospitality, Inc. (NASDAQ: SPPR), a real estate investment trust (REIT), today announced its results for the first quarter ended March 31, 2014. 2014 First Quarter Key Events · Increased occupancy at the same store hotels by 0.6 percent from the prior year. · Reduced net loss attributable to common shareholders by $3.5 million to $(1.4) million for the first quarter of 2014 compared to the same period in 2013. · Sold the 55-room Super 8 hotel in Shawano, Wisconsin in the first quarter and two hotels following the close of the quarter. · Reported revenues from continuing operations of $11.8 million for the 2014 first quarter, essentially unchanged compared to the same period in 2013. · Recorded a 1.3 percent decline in same store revenue per available room (RevPAR) to $31.19 partially due to weakness of the Washington DC market. First Quarter Operating and Financial Results First quarter 2014 revenues from continuing operations were $11.8 million, essentially unchanged compared to the same year-ago period.The effects of rebranding at two of the four reflagged hotels and the performance of four hotels hampered by softness in the Washington DC market continue to impact revenue. Supertel had a 2014 first quarter net loss attributable to common shareholders of $(1.4) million, or $(0.47) per diluted share, compared to a net loss of $(4.9) million or $(1.70) per diluted share, a $3.5 million improvement for the same 2013 period. Funds from operations (FFO) was $0.2 million for the 2014 first quarter, compared to $(2.4) million in the same 2013 period.Adjusted funds from operations (AFFO), which is FFO adjusted to exclude gains and losses on derivative liabilities, acquisition and termination expense, and terminated equity transactions expense, in the 2014 first quarter was $(1.9) million, compared to $(2.0) million in the same 2013 period. Earnings before interest, taxes, depreciation and amortization (EBITDA) were $2.5 million for the 2014 first quarter, compared to a net loss of $(0.4) million in the same year-ago period.Adjusted EBITDA, which is EBITDA before noncontrolling interest, net gain/loss on disposition of assets, impairment, preferred stock dividends, unrealized gain/loss on derivatives, acquisition and termination expense and terminated equity transactions expense, was $1.1 million, down from $1.3 million for the 2013 first quarter. In the first quarter 2014, the 50-hotel same store portfolio had a 0.6 percent improvement in occupancy to 52.9 percent, offset by a decline in revenue per available room (RevPAR) of 1.3 percent to $31.19, and a 1.9 percent decline in average daily rate (ADR) to $58.94, compared to the 2013 first quarter.The results were impacted by several factors including rebranding at four core hotels. While two of four properties which were rebranded in 2013 have stabilized and are beginning to show improvement, the other two continue to adjust operations and costs to align with the lower daily rates for the new brands. Supertel’s four hotels in the Washington DC market were also impacted by the general weakness in this market. Offsetting improvements occurred at six hotels which had significant capital investments during 2012 and 2013. The hotel industry is seasonal in nature. Generally, occupancy rates, revenues and operating results for hotels operating in the geographic areas in which Supertel operates are greater in the second and third quarters of the calendar year than in the first and fourth quarters, with the exception of Supertel’s hotel located in Florida, which experiences peak demand in the first and fourth quarters of the year. Disposition Program In the 2014 first quarter the company sold the 55-room Super 8 in Shawano, Wisconsin for $1.1 million. Proceeds were used to reduce debt and lower overall debt service. Following the close of the 2014 first quarter, the company sold the 65-room Baymont Inn and Suites in Brooks, Kentucky for $1.7 million and the 101-room Super 8 hotel in Omaha, West Dodge, Nebraska for $1.6 million. Proceeds were used to retire debt. As of March 31, 2014, the company is marketing 18 hotels for sale and expects to generate approximately $40.5 million in gross proceeds to be used primarily to pay off the underlying loans and provide capital to reinvest in existing core properties. Capital Reinvestment The company invested $0.4 million in capital improvements in the 2014 first quarter to upgrade its properties and maintain brand standards. During 2014 the company expects to invest approximately $6.0 million in its hotels for capital improvements and renovations. Balance Sheet As of March 31, 2014, Supertel had $91.0 million in outstanding debt on its continuing operations hotels with an average term of 2.5 years and weighted average annual interest rate of 6.3 percent. Dividends The company did not declare a dividend on common stock in the 2014 first quarter. The company’s board of directors elected to suspend the payment of monthly dividends commencing December 31, 2013 on the outstanding shares of its 8.00% Series A Cumulative Convertible Preferred Stock (NASDAQ: SPPRP), quarterly dividends on the outstanding shares of its 10.00% Series B Preferred Cumulative Stock (NASDAQ: SPPRO), and the quarterly dividends on the outstanding shares of its 6.25% Series C Cumulative Convertible Preferred Stock to preserve capital and improve liquidity.The board of directors will continue to monitor the dividend policy. Outlook 2014 “While our top line first quarter results were clearly hampered by franchisor driven reflagging, and the overall weakness in the greater DC market area where some of our largest properties are located, the plan to transform Supertel into a leaner and more agile hotel owner continues,” Walters said. “Our debt levels continue to decrease, our operators are responding to our more active management style instituted by our new COO, and the outlook for the economy chain scale segment is positive as it has been since the recovery started in 2010.” About Supertel Hospitality, Inc. Supertel Hospitality, Inc. (NASDAQ: SPPR) is a self-administered real estate investment trust that specializes in the ownership of select-service hotels. The company currently owns 66 hotels comprising 5,843 rooms in 21 states. Supertel’s hotels are franchised by a number of the industry’s most well-regarded brand families including Hilton, Choice and Wyndham. For more information or to make a hotel reservation, visit www.supertelinc.com. Forward Looking Statement Certain matters within this press release are discussed using forward-looking language as specified in the Private Securities Litigation Reform Act of 1995, and, as such, may involve known and unknown risks, uncertainties and other factors that may cause the actual results or performance to differ from those projected in the forward-looking statement. These risks are discussed in the Company’s filings with the Securities and Exchange Commission. SELECTED FINANCIAL DATA: Supertel Hospitality, Inc. Balance Sheet As of March 31, 2014 and December 31, 2013 As of March 31, December 31, (unaudited) ASSETS Investments in hotel properties $ $ Less accumulated depreciation Cash and cash equivalents 45 Accounts receivable, net of allowance for doubtful accounts of $17 and $20 Prepaid expenses and other assets Deferred financing costs, net Investment in hotel properties, held for sale, net $ $ LIABILITIES AND EQUITY LIABILITIES Accounts payable, accrued expenses and other liabilities $ $ Derivative liabilities, at fair value Debt related to hotel properties held for sale Long-term debt Redeemable preferred stock 10% Series B, 800,000 shares authorized; $.01 par value, 332,500 shares outstanding, liquidation preference of $8,312 EQUITY Shareholders' equity Preferred stock,40,000,000 shares authorized; 8% Series A, 2,500,000 shares authorized, $.01 par value, 803,270 shares outstanding, liquidation preference of $8,033 8 8 6.25% Series C, 3,000,000 shares authorized, $.01 par value, 3,000,000 shares outstanding, liquidation preference of $30,000 30 30 Common stock, $.01 par value, 200,000,000 shares authorized; 2,898,286 and 2,897,539 shares outstanding 29 29 Additional paid-in capital Distributions in excess of retained earnings Total shareholders' equity Noncontrolling interest Noncontrolling interest in consolidated partnership, redemption value $25 and $87 Total equity COMMITMENTS AND CONTINGENCIES $ $ Supertel Hospitality, Inc. Statement of Operations For the three months ended March 31, 2014 and 2013 (Dollars in thousands, except per share data) Three Months Ended March 31, REVENUES Room rentals and other hotel services $ $ EXPENSES Hotel and property operations Depreciation and amortization General and administrative Acquisition and termination expense 0 21 Terminated equity transactions 69 0 EARNINGS (LOSS) BEFORE NET LOSS ON DISPOSITIONS OF ASSETS, OTHER INCOME, INTEREST EXPENSE AND INCOME TAXES Net loss on dispositions of assets Other income (loss) Interest expense Loss on debt extinguishment Impairment 0 LOSS FROM CONTINUING OPERATIONS BEFORE INCOME TAXES Income tax expense 0 0 EARNINGS (LOSS) FROMCONTINUING OPERATIONS Gain (loss) from discontinued operations, net of tax NET EARNINGS (LOSS) Earnings (loss) attributable to noncontrolling interest 1 7 NET EARNINGS (LOSS) ATTRIBUTABLE TO CONTROLLING INTERESTS Preferred stock dividends declared and undeclared NET EARNINGS (LOSS) ATTRIBUTABLE TO COMMON SHAREHOLDERS $ $ NET EARNINGS (LOSS) PER COMMON SHARE - BASIC AND DILUTED EPS from continuing operations - Basic $ $ EPS from discontinued operations - Basic $ $ EPS Basic $ $ EPS Diluted $ $ RECONCILIATION OF NON-GAAP FINANCIAL MEASURES (Unaudited - In thousands, except per share data) Three months ended March 31, Weighted average shares outstanding for: calculation of earnings per share - basic calculation of earnings per share - diluted Weighted average shares outstanding for: calculation of FFO per share - basic calculation of FFO per share - diluted Reconciliation of Weighted average number of shares for EPS basic to FFO per share diluted: EPS basic shares Restricted Stock 11 - Series C Preferred Stock - FFO per share diluted shares Reconciliation of net loss to FFO Net loss attributable to common shareholders Depreciation and amortization Net (gain) loss on disposition of assets 53 Impairment FFO Unrealized (gain) loss on derivatives Acquisition and termination expense - 21 Terminated equity transaction 69 - Adjusted FFO FFO per share - basic Adjusted FFO per share - basic FFO per share - diluted Adjusted FFO per share - diluted FFO and Adjusted FFO (“AFFO”) are non-GAAP financial measures.We consider FFO and AFFO to be market accepted measures of an equity REIT's operating performance, which are necessary, along with net earnings (loss), for an understanding of our operating results.FFO, as defined under the National Association of Real Estate Investment Trusts (NAREIT) standards, consists of net income computed in accordance with GAAP, excluding gains (or losses) from sales of real estate assets and impairment of real estate assets, plus depreciation and amortization. We believe our method of calculating FFO complies with the NAREIT definition.AFFO is FFO adjusted to exclude gains or losses on derivative liabilities, which are non-cash charges against income and which do not represent results from our core operations. AFFO also adds back acquisition and termination expense and terminated equity transaction. FFO and AFFO do not represent amounts available for management’s discretionary use because of needed capital replacement or expansion, debt service obligations, or other commitments and uncertainties.FFO and AFFO should not be considered as alternatives to net income (loss) (computed in accordance with GAAP) as an indicator of our liquidity, nor are they indicative of funds available to fund our cash needs, including our ability to pay dividends or make distributions.All REITs do not calculate FFO and AFFO in the same manner; therefore, our calculation may not be the same as the calculation of FFO and AFFO for similar REITs. Diluted FFO per share and diluted Adjusted FFO per share are computed after adjusting the numerator and denominator of the basic computation for the effects of any dilutive potential common shares outstanding during the period. The Company’s outstanding stock options and certain warrants to purchase common stock would be antidilutive and are not included in the dilution computation. We use FFO and AFFO as performance measures to facilitate a periodic evaluation of our operating results relative to those of our peers.We consider FFO and AFFO to be useful additional measures of performance for an equity REIT because it facilitates an understanding of the operating performance of our properties without giving effect to real estate depreciation and amortization, which assume that the value of real estate assets diminishes predictably over time.Since real estate values have historically risen or fallen with market conditions, we believe that FFO and AFFO provide a meaningful indication of our performance. EBITDA and Adjusted EBITDA (Unaudited - In thousands) Three months ended March 31, RECONCILIATION OF NET EARNINGS (LOSS) TO ADJUSTED EBITDA Net earnings (loss) attributable to common shareholders $ $ Interest expense, including discontinued operations Loss on debt extinguishment 9 Income tax expense (benefit), including discontinued operations 0 0 Depreciation and amortization, including discontinued operations EBITDA Noncontrolling interest Net gain on disposition of assets 53 Impairment Preferred stock dividend Unrealized (gain) loss on derivatives Acquisition and termination expense 0 21 Terminated equity transactions 69 0 ADJUSTED EBITDA $ $ EBITDA and Adjusted EBITDA are financial measures that are not calculated in accordance with accounting principles generally accepted in the United States of America (“GAAP”). We calculate EBITDA and Adjusted EBITDA by adding back to net earnings (loss) available to common shareholders certain non-operating expenses and non-cash charges which are based on historical cost accounting and we believe may be of limited significance in evaluating current performance. We believe these adjustments can help eliminate the accounting effects of depreciation and amortization and financing decisions and facilitate comparisons of core operating profitability between periods, even though EBITDA and Adjusted EBITDA also do not represent an amount that accrues directly to common shareholders. In calculating Adjusted EBITDA, we add back noncontrolling interest, net (gain) loss on disposition of assets, preferred stock dividends, acquisition and termination expense and terminated equity transactions which are cash charges. We also add back impairment and unrealized gain or loss on derivatives, which are non-cash charges. EBITDA and Adjusted EBITDA do not represent cash generated from operating activities determined by GAAP and should not be considered as alternatives to net income, cash flow from operations or any other operating performance measure prescribed by GAAP. EBITDA and Adjusted EBITDA are not measures of our liquidity, nor are they indicative of funds available to fund our cash needs, including our ability to make cash distributions. Neither do the measurements reflect cash expenditures for long-term assets and other items that have been and will be incurred. EBITDA and Adjusted EBITDA may include funds that may not be available for management’s discretionary use due to functional requirements to conserve funds for capital expenditures, property acquisitions, and other commitments and uncertainties. To compensate for this, management considers the impact of these excluded items to the extent they are material to operating decisions or the evaluation of our operating performance. EBITDA and Adjusted EBITDA, as presented, may not be comparable to similarly titled measures of other companies. Property Operating Income (POI) – Continuing and Discontinued Operations This presentation includes non-GAAP financial measures, and should not be considered as an alternative to loss from continuing operations or loss from discontinued operations, net of tax.The company believes that the presentation of hotel property operating income (POI) is helpful to investors, and represents a more useful description of its core operations, as it better communicates the comparability of its hotels’ operating results. Same store results for the quarter are for 50 hotels in continuing operations. Three months ended March 31, Total Continuing Operations: Revenue per available room (RevPAR): $ $ Average daily room rate (ADR): $ $ Occupancy percentage: % % Revenue from room rentals and other hotel services consists of: Room rental revenue $ $ Telephone revenue 3 3 Other hotel service revenues Total revenue from room rentals and other hotel services $ $ Hotel and property operations expense Total hotel and property operations expense $ $ Property Operating Income ("POI") Total property operating income $ $ POI as a percentage of revenue from room rentals and other hotel services Total POI as a percentage of revenue % % Discontinued Operations Room rentals and other hotel services Total room rental and other hotel services $ $ Hotel and property operations expense Total hotel and property operations expense $ $ Property Operating Income ("POI") Total property operating income $ $ POI as a percentage of revenue from room rentals and other hotel services Total POI as a percentage of revenue % % (Unaudited - In thousands, except statistical data) POI from continuing operations is reconciled to net loss as follows: Three months ended March 31, RECONCILIATION OF NET LOSS FROM CONTINUING OPERATIONS TO POI FROM CONTINUING OPERATIONS Net earnings (loss) from continuing operations $ $ Depreciation and amortization Net loss on disposition of assets 25 29 Other (income) expense Interest expense Loss on debt extinguishment 9 91 General and administrative expense Acquisition and termination expense 0 21 Terminated equity transactions 69 0 Impairment expense 0 POI - continuing operations $ $ POI from discontinued operations is reconciled to loss from discontinued operations, net of tax, as follows: Three months ended March 31, Gain (loss) from discontinued operations $ $ Depreciation and amortization from discontinued operations 16 Net gain on disposition of assets from discontinued operations 24 Interest expense from discontinued operations Loss on debt extinguishment 0 Impairment losses from discontinued operations 91 POI - discontinued operations $ $ Three months ended March 31, POIcontinuing operations POIdiscontinued operations Total - POI $ $ Total POI as a percentage of revenues % % The comparisons of same store operations are for 50 hotels in continuing operations as of January 1, 2013 for the three months ended March 31, 2014 and exclude 18 properties held for sale. Supertel Hospitality, Inc. Operating Statistics by Region For three months ended March 31, 2014 and 2013 (Unaudited - except per share data) Three months ended March 31, 2014 Three months ended March 31, 2013 Room Room Region Count RevPAR Occupancy ADR Count RevPAR Occupancy ADR Mountain $ % $ $ % $ West North Central % % East North Central % % Middle Atlantic % % South Atlantic % % East South Central % % West South Central % % Total Same Store $ % $ $ % $ Total Continuing Operations $ % $ $ % $ States included in the Regions Mountain Montana West North Central Iowa, Kansas, Missouri, Nebraska and South Dakota East North Central Indiana and Wisconsin Middle Atlantic Pennsylvania South Atlantic Florida, Georgia, Maryland, North Carolina, Virginia and West Virginia East South Central Kentucky and Tennessee West South Central Louisiana Three months ended March 31, 2014 Three months ended March 31, 2013 Room Room Brand Count RevPAR Occupancy ADR Count RevPAR Occupancy ADR Select Service Upscale Hilton Garden Inn $ % $ $ % $ Total Upscale $ % $ $ % $ Upper Midscale Comfort Inn / Suites % % Other Upper Midscale (1) 59 % 59 % Total Upper Midscale $ % $ $ % $ Midscale Sleep Inn 90 % 90 % Quality Inn % % Total Midscale $ % $ $ % $ Economy Days Inn % % Super 8 % % Other Economy(2) % % Total Economy $ % $ $ % $ Total Same Store $ % $ $ % $ Total Continuing Operations $ % $ $ % $ 1 Includes Clarion 2 Includes Rodeway Inn and Independent Brands
